Citation Nr: 1615623	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  10-06 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for cold weather injury of the bilateral feet (claimed as frozen feet).

2.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

3.  Entitlement to an evaluation in excess of 20 percent for a lumbar spine disorder.

4.  Whether the severance of service connection for bilateral lower extremity radiculopathy was proper.

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active service from June 1968 to July 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 and February 2009 rating decisions by the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee, that, in pertinent part, denied service connection for cold weather injury of the bilateral feet and an initial compensable evaluation for left ear hearing loss-eventually, service connection for the right ear hearing loss was also granted, although an initial compensable evaluation for bilateral hearing loss was still denied-and denied an evaluation in excess 20 percent for the Veteran's lumbar spine disability, respectively.  The Veteran timely appealed the above issues.

The Veteran testified at a Board hearing before the undersigned in August 2011; a transcript of that hearing is associated with the claims file.

This case was before the Board last in February 2012 at which time the issues regarding the bilateral feet, bilateral hearing loss, and lumbar spine claims were remanded for further development.  The case has been returned to the Board for further appellate review.  

As will be discussed further below, the Board notes that it currently has jurisdiction over the Veteran's claim of entitlement to a TDIU as that claim is part and parcel of the claim for an increased disability rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Subsequent to the dismissal of that issue in the February 2012 Board decision, the Veteran refiled the claim and proceeded to perfect an appeal of that issue in August 2015.   As such, it is currently before the Board as captioned above.

The issue of reopening service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), has been raised by the record in an August 26, 2015, VA Form 21-526EZ, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issues regarding the lumbar spine disability, the bilateral lower extremity radiculopathy, and the TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

In his April 2013 correspondence, the Veteran stated that he wished to withdraw all appellate issues pending except for his claim for a TDIU and his increased disability rating claim for his lumbar spine disability; appellate issues pending at that time, aside from the lumbar spine issue, included claims of service connection for cold weather injury of the bilateral feet and increased evaluation for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of service connection for cold weather injury of the bilateral feet have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal of the issue of an increased disability 
rating for the service-connected bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn during the course of a Board hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2015).  

In an April 2013 statement, the Veteran indicated that he wished to withdraw all of his appellate claims except for his claims for a TDIU and for an increased disability rating for the service-connected lumbar spine disability.  The remaining appellate claims on appeal at that time were service connection for cold weather injury of the bilateral feet and an increased disability rating for bilateral hearing loss.

In his April 2013 correspondence, the Veteran indicated that he wished to withdraw his claims of service connection for cold weather injury of the bilateral feet and an increased disability rating for bilateral hearing loss.  In light of these statements, the Board finds that there remain no allegations of errors of law or fact for appellate consideration.  Accordingly, the Board does not have jurisdiction to review those issues, and they are dismissed.


ORDER

The appeal as to the issue of service connection for cold weather injury of the bilateral feet is dismissed.

The appeal as to the issue of an increased disability rating for the service-connected bilateral hearing loss is dismissed.
REMAND

As noted above, the Board currently has jurisdiction over the Veteran's claim of entitlement to a TDIU as that claim is part and parcel of the claim for an increased disability rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Subsequent to the dismissal of that issue in the February 2012 Board decision, the Veteran refiled the claim and proceeded to perfect an appeal of that issue in August 2015.   As such, it is currently before the Board as captioned above.

In the Appeal To Board Of Veterans' Appeals  (VA Form 9) received in August 2015 regarding the issue of entitlement to a TDIU, the Veteran indicated that he wished to be scheduled for a Board video conference hearing.  As this issue is part and parcel of the claim for an increased disability rating for the service-connected lumbar spine degenerative disc disease with a chronic low back strain, this matter must be remanded so that the Veteran may be scheduled for the requested hearing.

Pursuant to 38 C.F.R. § 20.700(a) (2015), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person. A Veteran is entitled to a hearing before a Veterans Law Judge, either in person, or via video conference in lieu of an in-person hearing, if he so chooses.  38 U.S.C.A. § 7107(b)  (West 2014); 38 C.F.R. § 20.700 (2015).  Therefore, on remand, the Veteran should be scheduled for a videoconference hearing before a Veterans Law Judge.  In affording the Veteran an additional Board hearing, the AOJ must ensure that the requirements set forth in Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011) have been considered.

Additionally, service connection for bilateral lower extremity radiculopathy associated with the service-connected lumbar spine disability had been established in a December 2012 rating decision.  Subsequently, the AOJ proposed to sever service connection in a July 2013 rating decision; the Veteran requested a pre-determination hearing regarding that severance issue in a July 2013 statement.  However, in a conversation between the Veteran's representative and a Decision Review Officer (DRO) in April 2015, the Veteran's representative intimated that the Veteran would agree to a VA examination in lieu of his pre-determination hearing; that examination was scheduled and completed in May 2015.  Thereafter, the AOJ upheld and finalized the severance of service connection for bilateral lower extremity radiculopathy in an August 2015 rating decision; the Veteran was notified of that decision in an August 2015 letter.  The Veteran submitted a Notice of Disagreement (VA Form 21-0958) regarding the issue of "service connection for neuropathy" in August 2015; no further action has taken place with respect to that issue.  The Board construes "service connection for neuropathy" to be a disagreement with the propriety of the severance of service connection for bilateral lower extremity radiculopathy.  Accordingly, as a timely notice of disagreement with that issue has been received, the Veteran has appropriately initiated the appellate process respecting that claim, and VA has a duty to issue a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall issue a Statement of the Case as to the issue of whether severance of service connection for bilateral lower extremity radiculopathy was proper.  See Manlincon, supra.  If the decisions remain adverse to the Veteran, he shall be informed that he must file a timely and adequate substantive appeal if he wishes to appeal the claim to the Board.  The Veteran must be informed of the time period allowed for perfecting a timely appeal, including information as to the specific date by which the appeal must be received by VA as well as the information supplied in the form letter.

The Veteran shall also be notified of the time required to submit a substantive appeal so as to perfect the additional issue in time to provide testimony on the issue during the requested Board hearing.

2.  The AOJ shall schedule the Veteran for a video 
conference hearing before a Veterans Law Judge of the Board.

In doing so, the AOJ must ensure that the requirements established in Arneson, 24 Vet. App. at 386 have been addressed.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


